Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Request for Continued Examination

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022, has been entered.  Claim 21 has been added, rendering claims 1-10, 14-16 and 18-21 pending.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claim Rejections – 35 USC 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 21 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 contains the trademark/trade name Chroma C*.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name and, accordingly, the identification/description is indefinite.
Concerning claim 21, the phrase, “Chroma C*” is indefinite.  It is unclear how Chroma C* correlates to the laminated sheet.


Claim Rejections – 35 USC § 103(a)


5.	Claims 1, 3 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252).
	Ishihara discloses a flexible sheet of paper comprising a thin-film silicon layer that formed on the paper substrate (paragraphs 54 and 114) where paragraph 49 of the instant specification teaches the metalloid element constituting the metalloid element containing layer includes silicon.  Ishihara discloses the thickness of one or more layers of the article is selected between 100nm and 20 micron (0.000099mm and 0.02mm). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990), as in claims 1, 3.
	Concerning claims 14-15, Ishihara discloses plastic substrates (paragraphs 11 and 27).
	Concerning claim 16, Ishihara does not disclose the thickness of the substrate; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 





6.	Claims 2, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252) in view of Pattern et al (U.S. 4,500,602).
	Ishihara is taken as above.  Isihara does not disclose the substrate is carbonaceous. Pattern teaches a silicon based coating layer with a carbonaceous paper substrate (column 3, lines 25-36). Ishihara and Pattern are combinable because they are related to a similar technical field, which is coated paper substrates. It would have been obvious to one of ordinary skill in the art to have substituted the carbonaceous paper substrate, as taught in Pattern, for the paper substrate of Ishihara because they are functional equivalents and for the predictable result of improving the physical properties of the substrate material, as in claims 2 and 10.


7.	Claims 4-5, 7, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252) in view of Park et al (U.S. 2014/0045060).
	Ishihara is taken as above.  Isihara does not disclose a metal layer. Park teaches 
a carbonaceous substrate and a metal/metalloid nanostructure disposed on the substrate (claim 1 of Park) where a substrate is defined as an underlying substance or layer, where a layer is equivalent to a sheet.  Ishihara and Park are combinable because they are related to a similar technical field, which is coated substrates. It would have been obvious to one of ordinary skill in the art to have included a metal layer, as 
	Concerning claims 5 and 7, Ishihara and Park do not explicitly disclose the thickness ratio of the layers; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 

Claim Objections

8.	Claims 6, 8-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited laminated sheet further including where the oxide layer comprising one or more compounds represented by AOx, where X is a number satisfying the formula:
n/2.5<X<n/2 (n is the valence of a metal or metalloid), A is a metalloid element or metallic element selected from the group consisting of silicon…and cobalt.
The closest prior art does not teach or suggest the recited laminated sheet further including where the difference in refractive index between the metalloid element containing layer and the metal layer is 2 or more; and the metalloid element containing layer has a thickness of 1nm or more and 40nm or less.

The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

	Response to Arguments

9.	Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Park et al (U.S. 2014/0045060) are moot based on grounds of new rejection.


Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781